Exhibit 10.2

 

 [ex1001_image.jpg]

 



August 15th, 2014

 

Dear Andy Diaz,

 

On behalf of A1 Group, Inc. (the “Company”), I am pleased to confirm your
employment in the position of Chief Operating Officer pursuant to the terms and
conditions of this Letter Agreement (this “Agreement”), effective as of August
15th, 2014 and continuing for an initial term of 2 years (the “Initial Term”),
and thereafter until this Agreement is terminated by either you or the Company.

 

You will be based out of Miami, Florida; provided, however, that the Company may
from time to time require you to travel temporarily to other locations in
connection with the Company’s business. As COO, you will be responsible for all
aspects of the business and such other duties and responsibilities that may
reasonably be requested of you by the Company's Board of Directors (the
“Board”). You will report to, and serve at the pleasure of, the Board.

 

1.       Full-Time Best Efforts; Non-Compete. You will be required to devote
your full professional time and attention to the performance of your obligations
under this Agreement, and will at all times faithfully, industriously and to the
best of your ability, experience and talent, perform all of the duties and
responsibilities of your position. In furtherance of, and not in limitation of
the foregoing, during the term of this Agreement, (a) you further agree that the
Company will be entitled to all of the benefits and profits arising from or
incident to all such work, services and advice provided to the Company (except
as otherwise may be provided in the Company’s Proprietary Information and
Inventions Assignment Agreement (the “Confidentiality Agreement”), which you
have previously delivered to the Company and which shall remain in full force
and effect), and (b) you shall not engage or participate in any business that is
in competition in any manner whatsoever with the current or anticipated business
of the Company.

 

2.        Compensation; Expenses.

 

(a)       Base Salary. In this exempt position and commencing on August 15th,
2014, you will earn a starting salary of $3500.00 per month (“Salary”), which is
equivalent $42,000.00 on an annualized basis, subject to applicable tax
withholding. Your Salary will be payable monthly on the first day of each month.
(a.l) Commencing on September 1st 2014.

 

(b)       Cash Bonus. The Company's Board of Directors will discuss and present
to you a COO Bonus Plan whereby you will be eligible for annual cash bonuses
based on performance milestones to be determined at the discretion of the Board
of Directors, commencing with a potential cash bonus payment payable at the end
of 2014 and each year following.

 

(c)       Expenses. The Company will reimburse you for all reasonable
out-of-pocket business expenses incurred on behalf of the Company in the
performance of your duties hereunder, in accordance with the Company’s policies
in effect, as may be modified from time to time. To obtain reimbursement,
expenses shall be submitted promptly with appropriate supporting documentation
therefor, in accordance with the Company’s reimbursement policies.

 



 

 

 



(d) Employee Benefits. At this time, the Company has no employee benefits.

 

3.       No Conflicting Obligations. You understand and agree that by performing
your duties as COO, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this
Agreement or the Company's policies. You acknowledge that you have not, and
agree that you are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties. Also, the Company expects
you to abide by any obligations to refrain from soliciting any person employed
by or otherwise associated with any former employer and suggest that you refrain
from having any contact with such persons until such time as any nonsolicitation
obligation expires, if any.

 

4.       General Obligations. As an employee, you will be expected to adhere to
the Company’s standards of professionalism, loyalty, integrity, honesty,
reliability and respect for all. Please note that the Company is an equal
opportunity employer. The Company does not permit, and will not tolerate, the
unlawful discrimination or harassment of any employees, consultants, or related
third parties on the basis of sex, race, color, religion, age, national origin
or ancestry, marital status, veteran status, mental or physical disability or
medical condition, sexual orientation, pregnancy, childbirth or related medical
condition, or any other status protected by applicable law.

 

5.       At-Will Employment. Your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, including during the Initial
Term, without further obligation or liability. This policy of at-will employment
is the entire agreement as to the duration of your employment.

 

6.       Miscellaneous.

 

(a)       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 

(b)       Governing Law. This Agreement will be governed by the laws of Nevada,
without regard to its conflict of laws provisions.

 

(c)       Entire Agreement. This Agreement and the Confidentiality Agreement,
which is incorporated herein by this reference, sets forth the terms of your
employment with the Company and constitutes the entire agreement between and
among the parties hereto with respect to the subject matter hereof, and
supersedes in their entirety all prior negotiations and agreements with respect
to such subject matter, whether written or oral.

 



 

 

 



(d)       Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the parties' intention with respect to the
invalid or unenforceable term or provision.



 



(e)       Headings. The headings set forth in this Agreement are for convenience
of reference only and shall not be used in interpreting this Agreement.

 

(f)       Advice of Counsel; Construction. This Agreement has been drafted by
legal counsel to the Company, but you acknowledge your understanding that you
have been advised to consult with an attorney prior to executing this Agreement
(and by your execution hereof, you acknowledge that you have so consulted with
an attorney of your choice or has knowingly and voluntarily waived such
consultation), and the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement.

 

(g)       Successors and Assigns. This Agreement shall inure to the benefit of
the successors and assigns of the Company and any of your successors and
permitted assigns, and shall be binding upon the successors and assigns of the
Company and you, including any of your executors, administrators or other legal
representatives.

 

(h)       Modification. This Agreement may not be modified or amended except by
a written agreement signed by the President.

 

(i)       Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

(j)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all such counterparts together will constitute one and the same
instrument.

 

 

 

[Signature Page Follows]



 

 

 



To indicate your acceptance of the terms and conditions of your employment as
Chief Executive Officer with the Company as set forth herein, please sign and
date this Agreement in the space provided below and promptly return it to me.

 

 

  Very truly yours,       Al GROUP,     By: /s/ Bruce Storrs Name: Bruce Storrs
  Title: CEO



 

 

ACCEPTED AND AGREED:

 



 

/s/ Andy Diaz

Andy Diaz